Title: Archibald Thweatt to Thomas Jefferson, 11 February 1818
From: Thweatt, Archibald
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                            Richmd 
              11 Feby 1818
                        
                        Am I right or wrong?
                        
                            affectionately yrs.
                            A. Thweatt.
                        
                    
                    
                        P.S.   I am informed that Mr Wayles had an interest in Byrds Lottery, and that if his papers were examined, we perhaps might find documents to enable us to recover many lots. Is it worth while for me to make the search? Say in what years
                        
                            A.T—
                        
                    
                